UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 27, 2012 SOLUTIA INC. (Exact name of registrant as specified in its charter) DELAWARE (State of Incorporation) 001-13255 43-1781797 (Commission File Number) (IRS Employer Identification No.) 575 Maryville Centre Drive, P.O. Box 66760, St. Louis, Missouri 63166-6760 (Address of principal executive offices) (Zip Code) (314) 674-1000 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02.RESULTS OF OPERATIONS AND FINANCIAL CONDITION On January 27, 2012 Solutia issued a press release announcing its financial results for the fourth quarter of 2011 and for the full year 2011.A copy of the press release is attached to this Form 8-K as Exhibit 99.1 and is incorporated herein by reference.The information furnished pursuant to this Item 2.02, including Exhibit 99.1, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities under that Section and shall not be deemed to be incorporated by reference into any filing of the Company under the Securities Act of 1933 (the "Securities Act) or the Exchange Act, except ifthe Companyspecifically incorporates it by reference into a filing under the Securities Actor the Exchange Act. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits: Exhibit Number Description Press Release dated January 27, 2012 SIGNATURES PURSUANT TO THE REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, THE REGISTRANT HAS DULY CAUSED THIS REPORT TO BE SIGNED ON ITS BEHALF BY THE UNDERSIGNED, THEREUNTO DULY AUTHORIZED. SOLUTIA INC. (Registrant) /s/ Paul J. Berra III Senior Vice President, Legal and Governmental Affairs and General Counsel DATE:January 27, 2012 EXHIBIT INDEX Exhibit Number Description Press Release dated January 27, 2012
